FILED
                             NOT FOR PUBLICATION                            APR 16 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 GRASIELA LEDEZMA-GALVAN, aka                    No. 07-72740
 Graciela Ledesma,
                                                 Agency No. A079-625-980
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

        Grasiela Ledezma-Galvan, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
§ 1252. We review de novo constitutional questions and questions of law,

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and we deny the

petition for review.

        The BIA properly concluded that Ledezma-Galvan was ineligible for pre-

hearing voluntary departure because she failed to withdraw her application for

cancellation of removal. See 8 C.F.R. § 1240.26(b)(1)(i)(B). Contrary to

Ledezma-Galvan’s assertion, an alien’s eligibility for voluntary departure is a

question of law which the BIA is permitted by regulation to review de novo. See 8

C.F.R. § 1003.1(d)(3)(ii). It follows that Ledezma-Galvan’s due process claim

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice for a petitioner to prevail on a due process claim).

        PETITION FOR REVIEW DENIED.




IH/Research                                2                                  07-72740